t c summary opinion united_states tax_court alan l levitt petitioner v commissioner of internal revenue respondent docket no 15055-99s filed date alan l levitt pro_se ross m greenberg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for tax_year after concessions ’ the issues for decision are whether petitioner is entitled to a deduction on schedule a itemized_deductions for employee business_expenses whether petitioner is entitled to various deductions on schedule c profit or loss from business in excess of the amounts allowed by respondent whether petitioner is liable for an addition_to_tax under sec_665l a and whether petitioner is liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing his petition petitioner resided in clearwater beach florida respondent determined that petitioner failed to include social_security income of dollar_figure the increase of taxable social_security_benefits resulted from a change in petitioner’s adjusted_gross_income this is a computational adjustment that will be determined by the outcome of this case respondent also determined that petitioner was not entitled to a deduction of dollar_figure for the rent or lease of vehicles machinery and equipment petitioner did not present evidence as to this issue as a result petitioner is deemed to have conceded this issue rule sec_142 sec_149 burris v commissioner tcmemo_2001_49 petitioner received a bachelor’s degree in business administration from the university of miami in petitioner holds himself out as a degreed accountant petitioner was an internal_revenue_service agent for less than a year in the late 1970s or early 1980s at the beginning of petitioner was employed by circus circus in reno nevada as a casino dealer petitioner separated from his wife and moved to las vegas nevada by the end of date petitioner was then employed by mgm grand hotel inc mgm where he worked as a casino dealer petitioner dealt blackjack and operated roulette and he was promoted to a casino table games supervisor by the end of petitioner was also the sole_proprietor of two activities during the year at issue beverly hills tax consulting levitt tax bhtc and beverly hills sportscards movie memorabilia bhsmm bhtc and bhsmm shared an office on south robertson boulevard in beverly hills california bhtc also had an office in las vegas petitioner maintained a separate checking account for each activity during the tax filing season petitioner prepared returns during the day and worked the swing shift at the casino in petitioner applied for a mortgage with countrywide mortgage company countrywide petitioner submitted to q4e- countrywide a copy of what he claimed was his federal_income_tax return unfiled return petitioner is a calendar_year taxpayer who employed the cash_method_of_accounting petitioner filed his federal_income_tax return on date petitioner itemized his deductions on schedule a itemized_deductions and as relevant to this case he deducted dollar_figure for attorney’s and accounting fees on schedule c profit or loss from business for bhtc petitioner reported gross_income of dollar_figure petitioner also claimed deductions for expenses relating to bhtc as follows bxpense amount advertising dollar_figure car and truck big_number commissions and fees big_number depreciation big_number legal and professional office big_number rent or lease other business property big_number repairs and maintenance supplie sec_306 taxes and license sec_167 travel meals and entertainment big_number utilities big_number wage sec_250 bank service charge newspaper and magazine subscription big_number petitioner did not attach a depreciation schedule to his return on schedule c for bhsmm petitioner reported gross_receipts of dollar_figure petitioner also reported cost_of_goods_sold of dollar_figure and claimed deductions of dollar_figure for various expenses - respondent mailed a notice_of_deficiency to petitioner on date respondent disallowed the attorney’s and accounting fees deduction claimed on schedule a and also disallowed all of the claimed deductions on schedule c for bhtc on the basis that petitioner failed to establish that he paid_or_incurred the expenses and that the expenses were not ordinary and necessary to his business respondent also determined that petitioner was liable for the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 a discussion a general at the time of filing the petition petitioner filed a designation of place of trial designating tampa florida by notice dated date this case was set for trial ata tampa florida trial session of this court scheduled to commence on date on date petitioner filed a motion to continue trial generally which was granted by notice dated date this case was again set for trial at a tampa florida trial session scheduled to commence date a few days before the date trial calendar the court held a teleconference with petitioner and respondent petitioner requested that the trial be continued petitioner asserted that he had moved to las vegas and was unable to appear -- - at trial due to a disability the court did not grant petitioner’s request for a continuance the court indicated that the case would be called at the calendar call and that the court expected petitioner to appear when the case was called at the calendar call petitioner did not appear counsel for respondent appeared and reported that petitioner was seen by a third party in the tampa florida area the friday before the monday calendar call the court set the case for recall at a date later in the calendar petitioner was advised by telephone on the afternoon of the calendar call of the date and time of the recall during the telephone conversation petitioner again suggested that he was located in las vegas prior to and on the date of the call of the calendar the court suggested to petitioner that his case might be dismissed if he failed to appear and prosecute the matter when petitioner later appeared at the trial session he did not refute respondent’s claim as to his presence in the tampa florida area during the aforementioned conference call petitioner also requested a continuance claiming that he did not receive any of the notices from respondent and the court regarding the trial petitioner claimed that he resided in nevada and not florida during and despite the fact that he filed a petition in with the clearwater florida address further in his motion to continue dated date petitioner used a - florida address in his correspondence with the court petitioner did not notify the court of a change_of address at trial the court received a copy of the unfiled return which had been submitted to countrywide petitioner prepared and signed under penalty of perjury the unfiled return and he used it in support of a mortgage application with countrywide mortgage company on the unfiled return petitioner reported gross_income of dollar_figure on the schedule c for bhtc as opposed to gross_income of dollar_figure as reported on the return filed with the internal_revenue_service petitioner also reported a profit of dollar_figure for bhtc on the unfiled return as opposed to a loss of dollar_figure as reported on the filed return we find that many of petitioner’s representations and his uncorroborated testimony are patently unreliable the court is not persuaded by petitioner’s belated rationalizations in explaining his conduct and claimed deductions based on petitioner’s misrepresentations the court had some difficulty discerning the truth of petitioner’s assertions or accuracy as to the claimed deductions for expenses it appears likely that petitioner underreported income and overstated deductions as respondent has neither alleged that petitioner omitted income nor sec_7491 does not affect the burden_of_proof where the taxpayer fails to produce credible_evidence or substantiate deductions 116_tc_438 --- - asserted an increased deficiency we do not address this issue sec_6214 rule a b schedule a deductions petitioner deducted legal and accounting expenses of dollar_figure at trial petitioner testified that the amount relates to clothing he purchased for work at mgm work clothing may be deductible under sec_162 if a taxpayer can establish the following the clothing was required or essential in the taxpayer’s employment the clothing was not suitable for general or personal wear and the clothing was not so worn 30_tc_757 kozera v commissioner tcmemo_1986_604 petitioner testified that mgm reguired petitioner to purchase black shoes petitioner purchased dr scholl’s shoes the record does not indicate that the shoes were not suitable for general or personal wear therefore petitioner is not entitled to a deduction for the cost of shoes petitioner testified that he was required to purchase and maintain tuxedo shirts with mgm’s logo petitioner provided receipts totaling dollar_figure for shirts petitioner has satisfied the elements under yeomans v commissioner supra therefore he is entitled to a deduction for the costs of the shirts --- - petitioner testified that he had his shirts and the vests provided by mgm dry cleaned he claimed that he paid dollar_figure per week to maintain the tuxedo shirts and dollar_figure per week to clean the vests however petitioner provided one receipt of dollar_figure for dry cleaning we may estimate the amount of expenses so long as petitioner provides evidence upon which we can base an estimate rodman v commissioner 542_f2d_845 2d cir affg tcmemo_1973_277 39_f2d_540 2d cir petitioner provided little evidence other than his vague undocumented testimony nevertheless we have no doubt he must have incurred some expenses for cleaning the vests and shirts using our best estimate we allow dollar_figure for dry cleaning we find that petitioner is entitled to deduct dollar_figure for his uniform and dry cleaning expenses however after concessions and our findings petitioner’s itemized_deductions for do not exceed the standard_deduction sec_63 cotton v commissioner tcmemo_2000_333 therefore it is more advantageous for petitioner to claim the standard_deduction as allowed by respondent in the notice_of_deficiency respondent’s determination is sustained c schedule c deduction sec_1 sec_162 and sec_274 sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in -- - carrying_on_a_trade_or_business expenses that are personal in nature are generally not allowed as deductions sec_262 a taxpayer 1s required to maintain records sufficient to establish the amount of his income and deductions sec_6001 sec_1 6001-l1 a e income_tax regs a taxpayer must substantiate his deductions by maintaining sufficient books_and_records to be entitled to a deduction under sec_162 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are permitted to estimate the deductible amount cohan v commissioner supra we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made 85_tc_731 sec_274 supersedes the general_rule of cohan v commissioner supra and prohibits the court from estimating the taxpayer’s expenses with respect to certain items 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 imposes strict substantiation requirements for listed_property as defined in sec_280f gifts travel entertainment_and_meal_expenses sec_1_274-5t temporary income_tax regs fed reg date to obtain a deduction for a listed_property travel meal or entertainment expense a taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place of the use the business_purpose of the use and in the case of entertainment the business relationship to the taxpayer of each person entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires that expenses be recorded at or near the time when the expense is incurred sec_1_274-5t temporary income_tax regs fed reg date canceled checks will not ordinarily constitute adegquate documentary_evidence because they do not contain sufficient detail regarding the specific items constituting the expenditures rice v commissioner tcmemo_1994_204 if a taxpayer is unable to fulfill the requirements of sec_274 he is not entitled to the deduction advertising petitioner deducted dollar_figure for advertising respondent concedes that petitioner substantiated dollar_figure for advertising at trial petitioner testified that he sent christmas cards to his clients petitioner also testified that he included postage in his computation of advertising expenses such as amounts arising from mailing his clients’ tax returns via federal express in addition petitioner claims he purchased personalized pens a taxpayer may deduct ordinary and necessary advertising expenses related to the taxpayer’s trade_or_business rjr nabisco inc v commissioner tcmemo_1998_252 other than petitioner’s general testimony regarding advertising petitioner failed to provide a rational basis upon which we can base an estimate as to the amount petitioner paid for advertising petitioner submitted a christmas card and a past due invoice for the pens the record does not indicate that petitioner in fact paid the delinquent amount therefore petitioner is entitled to deduct dollar_figure for advertising car and truck expenses petitioner deducted dollar_figure for car and truck expenses petitioner owned a mercedes and he testified that he drove it between reno las vegas and beverly hills petitioner claimed that he maintained a travel diary but he did not present it at trial petitioner did not present any receipts at trial regarding his car and truck expenses listed_property includes passenger automobiles sec_280f f a petitioner therefore must meet the strict requirements of sec_274 to be entitled to a deduction related to car expenses petitioner failed to establish the amount of the expense the time and place of each use and the business_purpose of the use of the mercedes petitioner did not provide any documents to support his vague and illusory testimony we sustain respondent’s determination commissions and fees petitioner deducted dollar_figure for commissions and fees at trial petitioner testified that he paid clients referral fees for new clients petitioner did not present any documents or other evidence as to this deduction petitioner failed to provide the court with evidence sufficient to establish a rational basis upon which an estimate can be made we sustain respondent’s determination depreciation petitioner deducted dollar_figure for depreciation petitioner did not attach a form_4562 depreciation and amortization to his federal_income_tax return at trial petitioner submitted a list entitled schedule c depreciation petitioner depreciated two computers a laser printer a calculator a fax machine various pieces of furniture and a mercedes for the reasons previously stated petitioner is not entitled to a depreciation deduction for his mercedes of the items listed on the schedule only some of the furniture and one of the computers an apple macintosh lc iii were purchased in a computer is a listed_property under sec_280f iv and a taxpayer must meet the strict substantiation requirements of sec_274 petitioner produced a receipt for the computer evidencing the amount and date of purchase however petitioner did not establish the extent of the personal versus business use of the computer sec_1_274-5t c temporary income_tax regs fed reg date therefore petitioner is not entitled to depreciate the apple macintosh lc iii computer petitioner provided canceled checks and a receipt for furniture purchased in petitioner testified that he purchased the furniture for use in his waiting room petitioner purchased an armoire for dollar_figure and chairs for dollar_figure petitioner is entitled to a depreciation deduction for these expenses as to the items purchased prior to petitioner did not produce documents or other evidence we do not find petitioner’s unsupported self-serving testimony and document to be credible 99_tc_202 87_tc_74 we sustain respondent’s determination as to the items purchased prior to petitioner’s tax_year legal and professional expenses petitioner deducted dollar_figure for legal expenses petitioner did not have any records regarding this deduction petitioner in addition petitioner failed to establish that the use of the computer was related to his trade_or_business -- - testified that the expenses may have related to the collection of fees from clients petitioner did not present any documents or other evidence as to this deduction petitioner failed to provide the court with evidence sufficient to establish a rational basis upon which an estimate can be made we sustain respondent’s determination office expense petitioner deducted dollar_figure for office expenses at trial petitioner produced numerous receipts for items such as frames video repair bottled water flowers books purchased at waldenbooks videos candy and numerous purchases from kinko’s the record is silent as to whether these expenses are related to petitioner’s trade_or_business and we sustain respondent’s determination as to these items petitioner submitted a receipt of dollar_figure for business cards and dollar_figure for an address stamp we hold that petitioner is entitled to deduct these amounts petitioner produced receipts of dollar_figure and dollar_figure for the purchase of macintax software manufactured by chipsoft petitioner also purchased turbotax software for dollar_figure computer_software software is generally not currently deductible revproc_69_21 1969_2_cb_303 sec_197 provides that software purchased by a taxpayer is amortizable over years sec_197 however software that is readily available for purchase -- - by the general_public is subject_to a nonexclusive license has not been substantially_modified and is not part of the acquisition of a trade_or_business canned software is not a sec_197 asset and is not subject_to the lengthy amortization requirement sec_197 a taxpayer may depreciate canned software by employing the straight-line method with a useful_life of years sec_167 a therefore petitioner is entitled to a depreciation deduction for the three items of software otherwise we sustain respondent’s determination as to the remaining amount for office expenses rent petitioner deducted dollar_figure for rent of an office and storage space for records respondent concedes that petitioner substantiated dollar_figure for office rent petitioner provided canceled checks of dollar_figure for office rent petitioner is entitled to a deduction of dollar_figure for office rent petitioner presented canceled checks payable to public storage the first check of date was drawn from bhsmm’s checking account the remaining checks were from bhtc’s checking account petitioner testified that he rented a public storage lot to store documents related to bhtc the court is unable to determine whether the storage unit was related to bhtc’s trade_or_business we do not find petitioner’s unsupported self-serving testimony to be credible niedringhaus v commissioner supra tokarski v commissioner supra therefore petitioner is not entitled to a deduction for the storage unit repairs petitioner deducted dollar_figure for repairs and maintenance respondent conceded that petitioner is entitled to deduct dollar_figure the repairs relate to petitioner’s printer petitioner substantiated dollar_figure for repairs and he is entitled to a deduction in that amount one of the repair receipts relates to clickart company software the record does not indicate how this software is related to petitioner’s trade_or_business therefore petitioner is not entitled to a deduction for the software ’ supplies petitioner deducted dollar_figure for supplies at trial petitioner testified as follows office supplies would have been fax paper basically the--maybe the toner for the fax machine things like that petitioner did not provide documents or other evidence regarding supplies petitioner failed to provide the court with evidence sufficient to establish a rational basis upon which an estimate can be made we sustain respondent’s determination even if the software related to petitioner’s trade_or_business he would not be entitled to a current deduction for the full amount sec_167 d -- - taxes and licenses petitioner deducted dollar_figure for a city of beverly hills business license petitioner provided documents establishing that he paid dollar_figure for the business license petitioner did not provide additional evidence or testimony to establish that he was entitled to deduct additional_amounts for taxes and licenses therefore petitioner is entitled to a deduction of dollar_figure travel meals and entertainment petitioner deducted dollar_figure for travel and dollar_figure for meals and entertainment petitioner provided numerous receipts for concerts movies and sporting events for example petitioner deducted season tickets for a college basketball team however only some of the receipts contained the handwritten name of an individual travel meals and entertainment_expenses are subject_to the strict substantiation requirements of sec_274 none of the receipts contain a description of the business_purpose of the expense or the business relationship of petitioner to the individual listed on the receipts as such these expenses are personal in nature and therefore not deductible sec_262 utilities petitioner deducted dollar_figure for utilities at trial petitioner testified that the expense relates to power and telephone expenses some of the telephone expenses relate to petitioner’s use of a cellular phone a cellular phone is a listed_property and expenses related to a cellular phone are subject_to the strict substantiation requirements of sec_274 d petitioner did not provide any evidence to establish that the utility expenses related to either bhtc or bhsmm as to the cellular phone expenses petitioner failed to meet the requirements of sec_274 therefore we sustain respondent’s determination wages petitioner deducted dollar_figure for wages petitioner testified that he paid his former wife for typing services however petitioner did not provide documents or other evidence to corroborate his testimony petitioner failed to provide the court with evidence sufficient to establish a rational basis upon which an estimate can be made we sustain respondent’s determination other expenses petitioner deducted other expenses of dollar_figure for newspapers and professional magazines and dollar_figure for bank service charges - - respondent conceded that petitioner substantiated the full subscription expense petitioner provided vague testimony as to the bank service charge and he did not submit any other evidence regarding the deduction petitioner failed to provide the court with evidence sufficient to establish a rational basis upon which an estimate can be made petitioner is entitled to deduct other expenses of dollar_figure d addition_to_tax respondent determined that petitioner is liable for the addition_to_tax under sec_665l1 a for failure_to_file a timely return for the taxable_year sec_6651 provides for an addition_to_tax for failure_to_file a timely return the addition_to_tax is equal to percent of the amount_required_to_be_shown_as_tax on the return with an additional percent for each additional month or fraction thereof that the return is filed late not exceeding percent in the aggregate a taxpayer may avoid the addition_to_tax by establishing that the failure_to_file a timely return was due to reasonable_cause and not willful neglect rule a 469_us_241 116_tc_438 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and - was nevertheless unable to file his return within the date prescribed by law 92_tc_899 79_tc_298 sec_301_6651-1 proced admin regs willful neglect is viewed as a conscious intentional failure or reckless indifference to the obligation to file united_states v boyle supra petitioner filed his tax_return on date petitioner has not provided any explanation for the late filing of the return petitioner did not address the issue in his pleadings or his testimony petitioner has not established his late filing of his federal_income_tax return was due to reasonable_cause and not willful neglect accordingly we hold petitioner is liable for the addition_to_tax under sec_6651 a eb accuracy-related_penalty respondent determined petitioner is liable for the accuracy- related penalty under sec_6662 for the accuracy- related penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any - failure to keep adequate books_and_records or to substantiate items properly sec_6662 b income_tax regs disregard consists of any careless reckless or intentional disregard sec_6662 an exception applies to the accuracy-related_penalty when the taxpayer demonstrates there was reasonable_cause for the underpayment and he acted in good_faith with respect to such underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of x the experience knowledge and education of the taxpayer 85_tc_934 it is the taxpayer’s responsibility to establish that he is not liable for the accuracy-related_penalty imposed by sec_6662 rule a higbee v commissioner supra 92_tc_501 petitioner did not address this issue at trial or in any pleadings petitioner claimed deductions that he failed to explain or substantiate - - further petitioner attempted to deduct numerous personal expenses as business_expenses without any basis in fact or law petitioner is an accountant who presumably is familiar with the provisions of the internal_revenue_code applicable to his case particularly the recordkeeping requirements yet he disregarded the applicable law in preparing his federal_income_tax return on the basis of the entire record we conclude petitioner has not established that the underpayment was due to reasonable_cause or that he acted in good_faith accordingly we hold petitioner is liable for the accuracy-related_penalty reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
